                    3:20-cv-03008-TSH # 21    Page 1 of 14
                                                                                   E-FILED
                                                      Thursday, 18 March, 2021 09:37:50 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JENNIFER L. DAY,                 )
                                 )
         Plaintiff,              )
                                 )
    v.                           )      Case No. 20-cv-3008
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Commissioner of

Social Security’s Motion for Remand for Further Proceedings Pursuant to

Sentence Four of 42 U.S.C. § 405(g) (d/e 19) (Motion to Remand). The

parties have consented to proceed before this Court. Consent to the

Exercise of Jurisdiction by a United States Magistrate Judge and

Reference Order entered January 29, 2020 (d/e 8). The Commissioner

asks for a remand for further proceedings before the Social Security

Administration. Plaintiff Jennifer Day opposes a remand for further

proceedings. She argues that the Court should reverse the decision of the

Defendant Commissioner and remand with an order to award benefits.

Day sets forth her argument for an award of benefits in her pending Motion

                               Page 1 of 14
                     3:20-cv-03008-TSH # 21     Page 2 of 14




for Summary Judgment (d/e 18) (Summary Judgment Motion). This Court

cannot order an award of benefits on remand unless all factual issues have

been resolved and the record can yield but one supportable conclusion that

the claimant is disabled. E.g., Allord v Astrue, 631 F.3d 411, 415 (7th Cir.

2011). After careful consideration, the Court finds that all factual issues

have not been resolved and the record does not require a finding of

disability. The Court, therefore, allows the Motion to Remand and denies

Day’s request that this Court order an award of benefits.

                                 Background

      Day appeals from the denial of her application for Social Security

Disability Insurance under Title II of the Social Security Act and her

application for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act (collectively Disability Benefits). 42 U.S.C. §§ 416(i),

423, 1381a and 1382c. This appeal is brought pursuant to 42 U.S.C. §§

405(g) and 1383(c). Day suffers from severe impairments of anxiety

disorder, post-traumatic stress disorder (PTSD), affective disorder, history

of psychotic symptoms, personality disorder, and history of polysubstance

abuse. Certified Transcript of the Record of Proceedings before the Social

Security Administration (d/e 13) (R.) 13.




                                 Page 2 of 14
                     3:20-cv-03008-TSH # 21     Page 3 of 14




      On September 26, 2016, state agency psychologist Dr. David Voss,

Ph.D., prepared a Psychiatric Review Technique (Review Technique) and

a Mental Residual Functional Capacity Assessment (Mental RFC) for Day.

R. 88-90, 91-93. Dr. Voss opined in the Review Technique that Day

suffered from Schizophrenic, Paranoid or Other Psychotic Disorders;

Anxiety-Related Disorders; and Substance Abuse Addiction. Dr. Voss

opined that Day was moderately restricted in her activities of daily living;

had moderate difficulties maintaining social functioning; and moderate

difficulties maintaining concentration, persistence, or pace. Dr. Voss said

that Day had no repeated episodes of decompensation. R. 88-89.

      Dr. Voss opined in the Mental RFC that Voss was moderately limited

in her ability to: carry out detailed instructions; maintain attention and

concentration for extended periods; work in coordination with or in proximity

to others without being distracted by them; complete a normal workday and

workweek without interruptions from psychologically based symptoms and

to perform at a consistent pace without an unreasonable number and

length of rest periods; interact appropriately with the general public; get

along with coworkers or peers without distracting them or exhibiting

behavior extremes; and respond appropriately to changes in work settings.




                                 Page 3 of 14
                      3:20-cv-03008-TSH # 21     Page 4 of 14




R. 91-92. Dr. Voss explained further his opinion regarding Day’s ability to

complete a workday and workweek:

      The medical evidence indicates that the claimant can maintain
      the concentration and persistence necessary to carry out
      simple tasks at a consistent pace in a typical work environment.
      Labile moods may limit the claimant's ability to sustain
      attention, concentration and persistence. She would have no
      difficulty attending work regularly and would require no special
      supervision beyond what is commonly provided in a typical
      work setting. Overall, her mental MDI [medically determinable
      impairments] would not interfere significantly with her ability to
      complete simple tasks.

R. 92.

      Dr. Voss opined that Day had the following adaptation capacities

and/or limitations:

      Evidence in file indicates the claimant has the ability to adapt
      adequately to work situations and changes that occur in the
      usual workplace with reasonable support, but is likely to
      perform more successfully in a consistent work environment.
      There are no limitations in terms of the claimant's awareness of
      safety hazards and ability to respond appropriately. There are
      no significant issues with her ability to use public transportation
      or learn routes to a work site. She would function best in an
      environment where activities and goals are determined for her
      rather than having her plan activities independently. The
      claimant would benefit from an environment with low stress.

R. 93. Dr. Voss further stated:

      Based on the information currently in file, an assessment of the
      claimant's mental MDI [medically determinable impairments]
      and mental residual functional capacity indicates she retains
      the mental capacity for work related activities that involve

                                  Page 4 of 14
                     3:20-cv-03008-TSH # 21      Page 5 of 14




      simple instructions and routine/repetitive tasks, with limited
      social demands, as noted above.

R. 93.

      On January 19, 2017, state agency psychologist Dr. Linda Lanier,

Ph.D., prepared a Review Technique and Mental RFC for Day. R. 117-19,

120-22. Dr. Lanier prepared her analyses of Day’s impairments in the

Review Technique after the Social Security Administration amended its

process for analyzing the severity of mental impairments. Dr. Lanier, thus,

used slightly different categories from Dr. Voss’ Review Technique. Dr.

Lanier opined in the Review Technique that Day suffered from

Schizophrenia Spectrum and other Psychotic Disorders; Depressive,

Bipolar, and Related Disorders, Anxiety and Obsessive-Compulsive

Disorders; and Trauma and Stressor-Related Disorders. R. 117. Dr. Voss

opined that Day was mildly limited in her ability to understand, remember,

or apply information and in her ability to adapt or manage oneself; and

moderately limited in her ability to interact with others and in her ability to

concentrate, persist, or maintain pace. R. 117.

      Dr. Lanier opined in the Mental RFC that Day was moderately limited

in her ability to: carry out detailed instructions; maintain attention and

concentration for extended periods; work in coordination with or in proximity

to others without being distracted by them; complete a normal workday and
                                  Page 5 of 14
                     3:20-cv-03008-TSH # 21    Page 6 of 14




workweek without interruptions from psychologically based symptoms and

to perform at a consistent pace without an unreasonable number and

length of rest periods; interact appropriately with the general public; accept

instructions and respond appropriately to criticism from supervisors; get

along with coworkers without distracting them or exhibiting behavioral

extremes; and respond appropriately to changes in work settings. R. 120-

22. Dr. Lanier reiterated verbatim Dr. Voss’ additional explanation and

comments quoted above. R. 122.

      On May 10, 2018, the Administrative Law Judge (ALJ) conducted an

evidentiary hearing in this case. R. 53-82. Day appeared with her

attorney. Vocational expert Michelle Peters-Pagella appeared by

telephone. R. 55. Peters-Pagella testified at the hearing. The ALJ asked

Peters-Pagella the following hypothetical question:

      Ms. Pagella, I'd like you to consider an individual the claimant's
      age, education and work experience. I'd like you to assume an
      individual who is capable of understanding complex and/or
      detailed instructions. But, due to deficits in concentration,
      persistence and deficits in pace, this individual is reasonably
      limited to performing simple and routine tasks on a sustained
      basis, with only routine breaks. I'd like you to assume that this
      individual will do best in a setting with reduced social demands.
      Considering this, any work should not require more than
      occasional contact or interaction with the general public and
      any work should not require more than occasional interaction
      with supervisors or coworkers. Any work must not involve more
      than ordinary or routine changes in work setting or duties. I'm

                                Page 6 of 14
                    3:20-cv-03008-TSH # 21    Page 7 of 14




     going to leave it there for this opening hypothetical. Can you --
     would that allow for any past work in your opinion?

R. 77. Peters-Pagella said that the person could perform Day’s past work

as a cleaner/housekeeper. Peters-Pagella opined that 280,000 such jobs

existed in the national economy. R. 77-78.

     The ALJ then had the following colloquy with Peters-Pagella:

     Q If I ask you to assume all the limitations from the first
     hypothetical, and also assume that any work should not involve
     a fast production rate, pace or strict hourly production quotas,
     would that have any impact on the cleaner/housekeeping?

     A No, Your Honor.

     Q Give me one second. State agency consultants refer to
     moderate limitations and the ability to carry out detailed
     instructions, moderate limitations and the ability to maintain
     attention and concentration for extended periods, moderate
     limitations and the ability to complete a normal work day and
     work week without interruptions from psychologically-based
     symptoms, and to perform in a consistent pace without an
     unreasonable number in length of rest periods. They refer to
     moderate limitations and the ability to interact appropriately with
     the general public, moderate limitations and the ability to get
     along with coworkers or peers without distracting them,
     moderate limitations in the ability to respond appropriately to
     changes in the work setting. Would those summary ratings, the
     endorsement of moderate limitations in those areas have any
     impact on the work as a housekeeping/cleaner in your opinion?

     A Your Honor, it'd be the totality of the limitations at the
     moderate level given most of those are required in any
     competitive employment. So, the totality of adding all those
     limitations, completing workday concentration, persistence and
     pace, coworkers, all that in totality would eliminate all work.

                               Page 7 of 14
                    3:20-cv-03008-TSH # 21     Page 8 of 14




      Q Okay. Let me back off from the totality of those and just ask
      you about the ability to complete a normal workday and work
      week without interruptions and at a consistent pace without an
      unreasonable number and length of rest periods. If I asked you
      to assume that moderate limitations in that area is consistent
      with missing an average of two days of work each month, what
      kind of impact would that have on competitive employment?

      A It would eliminate all competitive employment, Your Honor.

R. 78-79. The ALJ concluded the hearing.

      On November 8, 2018, the ALJ issued his decision. R. 10-42. The

ALJ followed the five-step analysis set forth in Social Security

Administration Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920.

Step 1 requires that the claimant not be currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2

requires the claimant to have a severe impairment. 20 C.F.R. §§

404.1520(c), 416.920(c). If true, Step 3 requires a determination of

whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the

claimant's condition must meet or be equal to the criteria of one of the

impairments specified in 20 C.F.R. Part 404 Subpart P, Appendix 1

(Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

                                Page 8 of 14
                    3:20-cv-03008-TSH # 21     Page 9 of 14




     Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden at Step 5 to present evidence that,

considering the listed factors, the claimant can perform some type of

gainful employment that exists in the national economy. 20 C.F.R. §§

404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir.

2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

      The ALJ determined that Day met her burden at Steps 1 and 2. She

had not engaged in substantial gainful activity and at least some of her

mental impairments constituted severe impairments. The ALJ determined

at Step 3 that Day’s impairments or combination of impairments did not

meet or equal a Listing.

      Before addressing Step 4, the ALJ determined that Day had the

following RFC:

                                Page 9 of 14
                    3:20-cv-03008-TSH # 21   Page 10 of 14




      5. After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual functional
      capacity to perform a full range of work at all exertional levels
      but with the following nonexertional limitations. She can
      understand complex and/or detailed instructions but due to
      deficits in concentration, persistence and pace she is limited to
      performing simple and routine tasks on a sustained basis with
      only routine breaks. She will do best in a setting with reduced
      social demands; considering this, any work should not require
      more than occasional contact or interaction with the general
      public and any work should not require more than occasional
      interaction with supervisors or coworkers. Any work must not
      involve more than ordinary or routine changes in work setting or
      duties. Any work must not require a fast production rate pace or
      strict hourly production quotas.

R. 18. In reaching this RFC determination, the ALJ addressed the

opinions of Dr. Lanier:

      On January 19, 2017, a state agency psychological consultant
      opined that the claimant had a mild limitation in understanding,
      remembering, or applying information, moderate limitation in
      interacting with others, moderate limitation in concentration,
      persistence, or maintaining pace, and mild limitation in adapting
      or managing oneself. The state agency consultant affirmed the
      prior mental residual functional capacity assessment.

      Based on the available evidence, the undersigned generally
      agrees with and adopts the more recent state agency
      assessment . . ..

R. 38. (internal citations to the record omitted). The ALJ found at Step 4

that Day could not perform her past relevant work as a machine operator.

Her work as a cleaner/housekeeper did not qualify as past relevant work.

R. 40. The ALJ found at Step 5 that Day could perform a significant

                               Page 10 of 14
                     3:20-cv-03008-TSH # 21    Page 11 of 14




number of jobs in the national economy based on Peters-Pagella’s opinion

that the person in the ALJ’s first hypothetical question could perform the

representative job of cleaner/housekeeper. R. 40-41.

                                   ANALYSIS

      Day argues in her Summary Judgment Motion that the ALJ erred in

his RFC determination because he adopted Dr. Lanier’s opinion, but the

RFC was inconsistent with Dr. Lanier’s opinions in her Mental RFC. Dr.

Lanier opined that Day was moderately limited in several work activities

such as carrying out detailed instructions, maintaining attention, etc., set

forth in detail above. The ALJ’s RFC determination did not account for

those opinions. She argues that the ALJ’s error was material because

vocational expert Peters-Pagella opined that a person with such limitations

could not work. She argues that the combination of the opinions of Dr.

Lanier and Peters-Pagella so clearly demonstrate that she was disabled

that this Court must order an award of benefits.

      The Commissioner agrees that the ALJ erred but argues that the

Court should not order an award of benefits because the record is not so

clear as to require a finding of disability.

      The Court agrees with the Commissioner. The ALJ stated that he

“generally agrees with and adopts” Dr. Lanier’s opinions. R. 38. The

                                  Page 11 of 14
                            3:20-cv-03008-TSH # 21     Page 12 of 14




phrase “generally agrees with and adopts” does not necessarily mean that

the ALJ agreed with and adopted all of Dr. Lanier’s opinions. The ALJ may

have only agreed with and adopted those opinions that were consistent

with the RFC. As quoted above, the ALJ only mentioned Dr. Lanier’s

opinions from the Review Technique in his decision; he did not mention Dr.

Lanier’s opinions in the Mental RFC. R. 38. The ALJ’s phrase “generally

agrees with and adopts” could also mean that the ALJ intended to adopt all

of Dr. Lanier’s opinions in both her Review Technique and her Mental RFC.

          In addition, there may be conflict between Dr. Lanier’s opinions and

the ALJ’s questions to Peters-Pagella. Dr. Lanier opined that Day “would

have no difficulty attending work regularly and would require no special

supervision beyond what is commonly provided in a typical work setting.”

R. 122.1 The ALJ’s asked Peters-Pagella to assume the hypothetical

person would miss two days of work a month. It is unclear how the ALJ’s

question to assume absences two days a month is consistent with Dr.

Lanier’s opinion that Day would have no difficulty attending work regularly.

          These ambiguities demonstrate that the ALJ failed to minimally

articulate his analysis of all the material evidence. Herron v. Shalala, 19

F.3d 329, 333 (7th Cir. 1994); see Clifford v. Apfel, 227 F.3d 863, 872 (7th


1
    Dr. Voss expressed the same opinion. R. 92.
                                           Page 12 of 14
                    3:20-cv-03008-TSH # 21    Page 13 of 14




Cir. 2000) (The ALJ must “build an accurate and logical bridge from the

evidence to his conclusion.”). The matter, therefore, must be remanded.

The evidence, however, is not so clear that the record can yield but one

supportable conclusion that the claimant is disabled. Allord, 631 F.3d at

415. If the ALJ did not mean to adopt all of Dr. Lanier’s opinions, he must

say so clearly, identify the opinions he adopts, and explain fully the basis

for the weight given to the various opinions. If the ALJ intended to adopt all

of Dr. Lanier’s opinions, he must explain how all of the opinions are

consistent with the RFC finding, particularly in light of the opinions of

Peters-Pagella.

      The Court recognizes that on remand the ALJ may review the matter

de novo. The ALJ may conduct a new hearing and secure additional

medical and vocational evidence to clear up any questions in the record.

Regardless, the record does not convince the Court that the only possible

outcome is a finding of disability. The matter, therefore, must be remanded

for further proceedings before the Social Security Administration.

      THEREFORE, IT IS ORDERED THAT Defendant Commissioner of

Social Security’s Motion for Remand for Further Proceedings Pursuant to

Sentence Four of 42 U.S.C. § 405(g) (d/e 19) is ALLOWED, and Plaintiff

Jennifer Day’s Motion for Summary Judgment (d/e 18) is DENIED as moot.

                                Page 13 of 14
                  3:20-cv-03008-TSH # 21   Page 14 of 14




The Decision of the Defendant Commissioner is REVERSED and

REMANDED for further proceedings pursuant to Sentence Four of 42

U.S.C. § 405(g). THIS CASE IS CLOSED BEFORE THIS COURT.

ENTER: March 16, 2021

                         s/ Tom Schanzle-Haskins
                         TOM SCHANZLE-HASKINS
                     UNITED STATES MAGISTRATE JUDGE




                             Page 14 of 14
